EXHIBIT 10.3


FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
this 28th day of November, 2016 (the “Amendment Date”), by and between
Commercial Metals Company, a Delaware corporation (“Employer”), and Joseph
Alvarado (“Executive”).


RECITALS:


        WHEREAS, the Employer and Executive originally entered into that certain
Employment Agreement (the “Agreement”), dated as of April 16, 2010, and amended
the Agreement as of April 8, 2011, May 26, 2011, September 1, 2011 and March 9,
2015; and


WHEREAS, the Employer and Executive desire to further amend the Agreement in
recognition of the change in Executive’s title from “Chief Executive Officer and
President” to “Chief Executive Officer” effective January 11, 2017.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein contained, it is agreed as follows:


1.    Sections 1. Purpose, 5. Duties and Responsibilities and 6(a) Salary, are
hereby omitted in their entirety and the following revised Sections 1., 5. and
6(a) are hereby substituted therefor:


1.
Purpose. The purpose of the Agreement is to formalize the terms and conditions
of Executive’s employment with the Employer as Chief Executive Officer effective
January 11, 2017. This Agreement cannot be amended except by a writing signed by
both Parties.



5.  Duties and Responsibilities. Effective January 11, 2017, (a) Executive shall
diligently render his services to the Employer as Chief Executive Officer in
accordance with the Employer’s directives, and shall use his best efforts and
good faith in accomplishing such directives, and (b) Executive shall report
directly to the Board of Directors of the Employer. Executive agrees to devote
his full-time efforts, abilities, and attention (defined to mean not normally
less than forty (40) hours/week) to the business of the Employer, and shall not
engage in any activities which will interfere with such efforts.


6. a.
Salary. Executive shall receive an annual base salary of not less than
$1,000,000.00 during the term of this Agreement. This salary may be increased at
the sole discretion of Employer, and may not be decreased without Executive’s
written consent. Notwithstanding the foregoing, the Executive may voluntarily
decrease his salary at any time.



2.No Other Modifications. Except as otherwise provided herein, all other terms
and provisions of the Agreement shall remain in full force and effect,
unmodified by this Amendment.


3.Binding Agreement. The provisions of this Amendment shall be binding upon and
inure to the benefit of the heirs, representatives, successors and permitted
assigns of the Parties.


4.Authority. The Parties represent and warrant that they have the requisite
authority to bind the party on whose behalf they are signing.







--------------------------------------------------------------------------------






5.Counterparts. This Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment. Either party may deliver its signature to the other via
facsimile or electronic (PDF) transmission, and any signature so delivered shall
be binding on the delivering party.


6.Voluntary Amendment. The Parties have read this Amendment, and on the advice
of counsel they have freely and voluntarily entered into this Amendment.


[Signature Page to Follow]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the
Amendment Date as defined above.




EXECUTIVE:




/s/ Joseph Alvarado                    
JOSEPH ALVARADO








EMPLOYER:


COMMERCIAL METALS COMPANY




By: /s/ Richard Kelson                    
Name: Richard Kelson    
Title:     Lead Director


3

